NO. 07-05-0356-CR

                              IN THE COURT OF APPEALS

                       FOR THE SEVENTH DISTRICT OF TEXAS

                                      AT AMARILLO

                                         PANEL C

                                  MARCH 29, 2007
                          ______________________________

                        BOBBY LADELL DORSEY, APPELLANT

                                             V.

                          THE STATE OF TEXAS, APPELLEE
                        _________________________________

               FROM THE 31ST DISTRICT COURT OF GRAY COUNTY;

                NO. 6696; HONORABLE STEVEN R. EMMERT, JUDGE
                       _______________________________


Before QUINN, C.J., and HANCOCK and PIRTLE, JJ.


                                MEMORANDUM OPINION


       Appellant was placed on deferred adjudication for a period of 10 years after entering

a plea of guilty, pursuant to a plea bargain, to the offense of delivery of a controlled

substance in a drug free zone, enhanced by one prior conviction. The State subsequently

filed a motion to proceed with adjudication alleging that appellant committed four violations

of his community supervision. The trial court conducted a hearing and found that appellant

had violated all four of the terms and conditions of community supervision as alleged and,

after receiving evidence regarding punishment, assessed appellant’s punishment at
confinement in the Institutional Division of the Texas Department of Criminal Justice for a

period of 10 years and ordered a fine of $2,500. We affirm.


       Appellant’s attorney has filed an Anders brief and a motion to withdraw. Anders v.

California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 498 (1967). In support of his motion

to withdraw, counsel certifies that he has diligently reviewed the record, and in his opinion,

the record reflects no reversible error upon which an appeal can be predicated. Id. at 744-

45. In compliance with High v. State, 573 S.W.2d 807, 813 (Tex.Crim.App. 1978), counsel

has candidly discussed why, under the controlling authorities, there is no error in the trial

court’s judgment. Additionally, counsel has certified that he has provided appellant a copy

of the Anders brief and motion to withdraw and appropriately advised appellant of his right

to file a pro se response in this matter.         Stafford v. State, 813 S.W.2d 503, 510

(Tex.Crim.App. 1991). The court has also advised appellant of his right to file a pro se

response.1 Appellant has not filed a response.


       By his Anders brief, counsel raises grounds that could possibly support an appeal,

but concludes the appeal is frivolous. We have reviewed these grounds and made an

independent review of the entire record to determine whether there are any arguable

grounds which might support an appeal. See Penson v. Ohio, 488 U.S. 75, 109 S. Ct. 346,

102 L. Ed. 2d 300 (1988); Bledsoe v. State, 178 S.W.3d 824 (Tex.Crim.App. 2005). We

have found no such arguable grounds and agree with counsel that the appeal is frivolous.



       1
        Appellant has filed five motions for extension of time to file a response to the
Anders brief. The first four motions were granted and the final motion was denied on July
19, 2006.

                                              2
      Accordingly, counsel’s motion to withdraw is hereby granted and the trial court’s

judgment is affirmed.



                                              Mackey K. Hancock
                                                  Justice




Do not publish.




                                          3